DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “180” has been used to designate “an irregular surface”, “a spring wire”, and “a molded in wire”. For purpose of examination, the examiner presumes “a molded in wire” to mean “a spring wire”.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Radford (US Patent No 4753474 A; hereinafter Radford) in view of Chappell (US Patent No. 3799600 A; hereinafter Chappell).

Regarding claim 1, Radford teaches an apparatus for maneuvering a cylindrical container (Radford Fig. 2; apparatus 12) comprising:
A continuous rigid band for placement about a cylindrical container (Radford Fig. 2; apparatus 12 is a continuous band for placement about a cylindrical container
Said band having at least one enlarged portion therein with an elongated aperture therethrough forming a handle
On a portion of the band opposite the elongated aperture at least a second enlarged portion with at least one generally flat exterior surface (Radford Fig. 2; apparatus 12 has its bottom portion with generally flat side 25).
A generally circular opening in the interior of said band (Radford Fig. 2; bore 11 in the interior of apparatus 12).
Said band being at least partially formed of a conformable material (Radford Fig. 2; apparatus 12 being at least partially formed of elastomeric material 17).
Having a thickness suitable for maintaining its general shape when the apparatus is used for maneuvering the container therein (Radford Fig. 3; thickness of apparatus 12 suitable for maintaining its general shape when used for maneuvering).
Radford does not teach the continuous rigid band is foam, however Chappell teaches:
The continuous rigid band is foam (Chappell Fig. 1; collars 18 and 20 are comprised of foam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Radford to have further incorporated a foam material composition, as taught by Chappell. Doing so would allow the sleeve to be much more durable and able to withstand various vibrations and/or normal wear and tear.
Additionally, with regards to claim 1, regarding the limitation which establishes an inner diameter of the opening with relation to an outer diameter of a cylindrical container, it should be noted that defining an apparatus based on the article being held, does not impart patentability to the claim. In this instance, defining the inner diameter of the opening by relating it to an outer diameter of a cylindrical container does not differentiate from the apparatus for maneuvering the cylindrical container of the prior art as all other structural limitation are met  (see MPEP 2115).


The conformable material includes a foam (Chappell Fig. 1; collars 18 and 20 are comprised of foam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Radford to have further incorporated a closed-cell foam material composition. Doing so would allow the sleeve to be much more durable and able to withstand various vibrations and/or normal wear and tear. As discussed in MPEP 2144.07 (citing In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)), selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. Additionally, using foams to make an article is taught prior to the effective filing date of the claimed invention, therefore selection of a specific type of foam to make an article involves only routine skill in the art.

Regarding claim 3, Radford in view of Chappell teach the apparatus according to claim 2. Radford does not teach the closed cell foam includes a rigid ethylene vinyl acetate material, however Chappell teaches:
The conformable material includes a foam (Chappell Fig. 1; collars 18 and 20 are comprised of foam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Radford to have further incorporated a rigid ethylene vinyl acetate material composition. Doing so would allow the sleeve to be much more durable and able to withstand various vibrations and/or normal wear and tear. As discussed in MPEP 2144.07 (citing In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)), selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. Additionally, using specific type of foam to make an article involves only routine skill in the art.

Regarding claim 5, Radford teaches a sleeve for application about an outer diameter of a compressed gas cylinder. Radford also teaches:	
A continuous rigid band (Radford Fig. 2; apparatus 12 is a continuous band for placement about a cylindrical container
Said band having a first enlarged portion therein with an elongated aperture therethrough to form a handle (Radford Fig. 2; apparatus 12 has its top portion with an elongated aperture forming handle 13).
On a portion of the band opposite the elongated aperture a second enlarged portion having at least one generally flat or planar exterior surface (Radford Fig. 2; apparatus 12 has its bottom portion with generally flat side 25).
A generally circular opening in the interior of said band (Radford Fig. 2; bore 11 in the interior of apparatus 12).
Radford does not teach the continuous rigid band is foam, however Chappell teaches:
The continuous rigid band is foam (Chappell Fig. 1; collars 18 and 20 are comprised of foam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Radford to have further incorporated a foam material composition, as taught by Chappell. Doing so would allow the sleeve to be much more durable and able to withstand various vibrations and/or normal wear and tear.
Additionally, Radford does not teach a pair of tank sleeves, however Chappell teaches:
A pair of tank sleeves (Chappell Fig. 1; collars 18 and 20).

Additionally, with regards to claim 5, regarding the limitation which establishes an inner diameter of the opening with relation to an outer diameter of a cylindrical container, it should be noted that defining an apparatus based on the article being held, does not impart patentability to the claim. In this instance, defining the inner diameter of the opening by relating it to an outer diameter of a cylindrical container does not import patentability to the claim (see MPEP 2115).

Regarding claim 6, Radford in view of Chappell teach the tank sleeves according to claim 5. Radford also teaches:
Where said foam band is at least partially formed of a conformable material (Radford Fig. 2; apparatus 12 being at least partially formed of elastomeric material 17).

Regarding claim 7, Radford in view of Chappell teach the tank sleeves according to claim 5. Radford also teaches:
Where said foam band has a thickness between about 1 inch and 3 inches (Radford Col. 2 lines 42-46; i.e., the distance between the opposite sides 15 and 16 illustrated in FIG. 1, measured along the longitudinal axis of the bore 11, is preferably 3.50 inches of which only 3.25 inches is covered with the elastomeric material 17).

Regarding claim 8, Radford in view of Chappell teach the tank sleeves according to claim 5. Radford also teaches:
Wherein said foam band has a thickness suitable for maintaining its shape when the cylindrical container is lifted using the handle (Radford Fig. 3; thickness of apparatus 12 suitable for maintaining its shape when lifted by the handle 13).

Regarding claim 9, Radford in view of Chappell teach the tank sleeves according to claim 5. Radford also teaches:
Where the foam band includes a conformable material (Radford Fig. 2; apparatus includes elastomeric material 17).

Regarding claim 10, Radford in view of Chappell teach the tank sleeves according to claim 5. Radford does not teach the conformable material includes a closed-cell foam, however Chappell further teaches:
The conformable material includes a foam (Chappell Fig. 1; collars 18 and 20 are comprised of foam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Radford to have further incorporated a closed-cell foam material composition. Doing so would allow the sleeve to be much more durable and able to withstand various vibrations and/or normal wear and tear. As discussed in MPEP 2144.07 (citing In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)), selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. Additionally, using foams to make an article is taught prior to the effective filing date of the claimed invention, therefore selection of a specific type of foam to make an article involves only routine skill in the art.


The conformable material includes a foam (Chappell Fig. 1; collars 18 and 20 are comprised of foam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Radford to have further incorporated a rigid ethylene vinyl acetate material composition. Doing so would allow the sleeve to be much more durable and able to withstand various vibrations and/or normal wear and tear. As discussed in MPEP 2144.07 (citing In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)), selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. Additionally, using foams to make an article is taught prior to the effective filing date of the claimed invention, therefore selection of a specific type of foam to make an article involves only routine skill in the art.

Regarding claim 14, Radford in view of Chappell teach the tank sleeves according to claim 5. Radford also teaches:
Further including at least one attachment member (Radford Figs 2 and 6; Slot 23 fit onto fixture 50).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Radford in view of Chappell and further in view of Ramini (US Patent Application Publication No. 2015/0034787 A1; hereinafter Ramini).


At least one magnet (Ramini Fig. 3; magnets 3.5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Radford in view of Chappell to have further a magnet in the body of the tank holder, as taught by Ramini. Doing so would allow for increased contact with the propane tank at all times, even during heavy use.

Regarding claim 12, Radford in view of Chappell teach the tank sleeves according to claim 5. Radford in view of Chappell do not teach the apparatus includes at least one magnet, however Ramini teaches:
At least one magnet (Ramini Fig. 3; magnets 3.5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Radford in view of Chappell to have further a magnet in the body of the tank holder, as taught by Ramini. Doing so would allow for increased contact with the propane tank at all times, even during heavy use.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Radford in view of Chappell, and further in view of Jansson (US Patent No. 5730479 A; hereinafter Jansson).

Regarding claim 13, Radford in view of Chappell teach the tank sleeves according to claim 9. Radford in view of Chappell do not teach the apparatus further including at least one spring wire, however Jansson teaches:
Further including at least one spring wire (Jansson Fig. 1; nylon strap 4).


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ARONSON whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/J.A./Examiner, Art Unit 3652